DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. Patent #9539602. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are worded differently.  For example, Claim 1 requires the compartment to be radially offset at least halfway surrounding the sprinkler riser, wherein claim 1 of the patent states that the compartment entirely surrounds the sprinkler riser (which reads on the instant claim).  Further the instant application later claims in claim 6 that the compartment entirely surrounds the sprinkler riser making the claim directly correlate to claim 1.
Claims 1-2, 10-12, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. U.S. Patent #11,167,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the language used in the claims encompasses the scope. For example, the instant case uses "cover" and the patent used the term "lid"   The instant case requires the compartment to surround at least half (later the entire) sprinkler riser, claim 1 of the patent mentions it surrounding a portion of the riser and then in claim 18 entirely around the riser.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, 7-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,169,944 to Dunne et al.
Dunn discloses an irrigation sprinkler comprising:
a riser housing(cylindrical portion of housing (16)) containing a sprinkler riser (20) that rises during irrigation and lowers when irrigation is stopped; and
a compartment (housing (32) including the flange piece (30)) fixed around (compartment is fixed around a portion of  the said riser housing) and being selectively openable at a top portion of said compartment (via lid (34));
wherein said riser housing is asymmetrically positioned relative to an outer wall of said compartment (when viewed form the top, as seen in figures 1 and 2, the riser housing is asymmetrically disposed), the riser housing being positioned closed to one said of said outer wall than an opposite side of said outer wall (when looking at the lid with respect to figures 1 and 2 the riser housing is positioned closer to one side of the lid than the opposite side.
The apparatus including a check valve (diaphragm valve (14)) and a pressure receptacle (space within tube (35) receives pressurized fluid) located in said compartment.
Dunn further discloses a pilot valve (38) and a two-wire decoder being connected to active said pilot valve. [column 5, lines 36-39]
Dunn however fails to disclose the compartment halfway surrounding the riser.
However, It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the invention was made to expand the compartment to surround more of the riser, since one having ordinary skill in the art would realize that a larger compartment allows numerous advantages such as improved accessibility, the ability to fit more components, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649